[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             DEC 07, 2007
                              No. 07-11417                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-20560-CR-UUB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RENE RODRIGUEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (December 7, 2007)

Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:

     Rene Rodriguez (“Rodriguez”) appeals his 48-month sentence imposed
following his guilty plea for medicare fraud in violation of 18 U.S.C. § 1347. The

district court imposed a sentence variance above the guidelines range. Rodriguez

challenges that variance and argues that his sentence is unreasonable. We affirm.

                                       I. Background

       Rodriguez pleaded guilty to medicare fraud.1 The scheme involved the

fraudulent billing of medicare for approximately $4 million. Medicare paid

roughly $2.2 million to the appellant’s criminal enterprise.

       At the sentencing hearing, the judge determined that the adjusted offense

level was 19 with a criminal history of 1. The guideline range was 30-37 months.

The district judge, however, determined that the guideline sentence was

inadequate. She stated that she thought the scheme was “audacious” and that it

“calls out for deterrence.” She stated:

       I think this community is plagued with Medicare fraud, based on my

       experience here in this courtroom, and that there is a need for

       deterrence in the community . . . [Rodriguez] came to this country in

       1993. He has no skills. He has no education. His best opportunity,

       frankly, for rehabilitation . . . is in prison. So I’m going to go above



       1
           Rodriguez waived his right to appeal unless, inter alia, the court imposed an upward
departure in fashioning the sentence. The government, however, failed to raise this argument in
its brief.

                                               2
      the guidelines . . . I think a reasonable sentence, considering all of the

      factors in this case is a 48-month sentence.

      She stated that she considered the statements of the parties, the guidelines,

and the statutory factors. Rodriguez now appeals his sentence for reasonableness.

                               II. Standard of Review

      This court reviews a district court’s final sentence for reasonableness.

United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006). We do not apply

the reasonableness standard to every decision made during the sentencing process;

rather, we review the final sentence for reasonableness. U.S. v. Winingear, 422

F.3d 1241, 1245 (11 Cir. 2005). Our review is deferential. Thomas, 446 F.3d at

1351. The appellant bears the burden of establishing that the sentence is

unreasonable in light of the record and the sentencing factors contained in 18

U.S.C. § 3553(a). United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).

                                    III. Discussion

      This court has stated that district courts should follow a two-step process in

fashioning sentences. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

First, the district court must consult the guidelines and correctly calculate the range

provided by the guidelines. These guidelines are not mandatory but are only

advisory. See United States v. Booker, 543 U.S. 220 (2005). Second, the district



                                           3
court must consider the 3553(a) factors to determine a reasonable sentence.

      The 3553(a) factors are: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the sentencing

guidelines range; (8) pertinent policy statements of the Sentencing Commission;

(9) the need to avoid unwanted sentencing disparities; and (10) the need to provide

restitution to victims. See 18 U.S.C. § 3553(a).

      We do not require that the judge mention every one of the factors. United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). An acknowledgment that

the judge has considered the factors will suffice. Talley, 431 F.3d at 786.

      Here, the district judge stated several times that she considered the factors

and stated that the sentence was based upon them. She specifically mentioned the

characteristics of the defendant, the nature and circumstances of the offense, and

the need for deterrence. She also insinuated that Rodriguez would gain from the

educational or vocational training in prison. Thus, Rodriguez has not met his

burden of showing that the sentence imposed was unreasonable.



                                           4
                        IV. Conclusion

For the above reasons, we AFFIRM.




                               5